                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


WILLIAM CHRISTOPHER KINSEY                                                         PLAINTIFF
ADC #662045

v.                              No: 4:20-cv-01059-LPR-PSH


TURN KEY MEDICAL                                                                 DEFENDANT


                                            ORDER

        The Court has reviewed the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris. (Doc. 9). No objections have been filed, and the time

to do so has expired.       After a careful and de novo review of the Proposed Findings and

Recommendation as well as the record, the Court concludes that the Proposed Findings and

Recommendation should be, and hereby is, approved and adopted in its entirety as this Court’s

findings in all respects.

        It is therefore ORDERED that Mr. Kinsey’s Complaint (Doc. 2) is dismissed without

prejudice.


        IT IS SO ORDERED this 27th day of May 2021.




                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
